DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2018 and 03/18/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 recite the limitation “the actions” in line 2 of the claims. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are drawn to a system and claims 10-18 are drawn to a method, both of which are within the four statutory categories. Claims 1-18 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving configuration of a hospital, 2) determining a hospital model based upon the configuration, 3) receiving location of each patient within the hospital, 4) receiving a course through hospital for each patient, 5) receiving status for each patient from at least one of independently run hospital services, and 6) determining progress of each patient through the corresponding course. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions. Independent claim 10 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2-9 and 11-18 include all of the limitations of claims 1 and 10, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional steps of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 6 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 8 adds the additional step of “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”; claim 11 adds the additional step of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 12 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 14 adds the additional step of “displaying the dashboard on a digital device”; claim 16 adds the additional step of “displaying the dashboard on a mobile device for viewing by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel”; and “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”. Additionally, the limitations of depending claims 2-4, 7, 9, 13, 15, and 18 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-9 and 11-18 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 10 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory communicatively coupled with the processor, 3) an interface, communicatively coupled with the processor, capable of receiving status information of a plurality of patients of a hospital, 4) a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, 5) a server, 6) a digital device, 7) sensors associated with the patient, and 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” to perform the claimed steps.
The 1) processor, 2) memory, and 5) server in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (Applicant’s 
Furthermore, the 3) interface, 6) digital device, 7) sensors, and 8) step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” add insignificant extra-solution activity to the abstract idea. The recitation of 3) interface, 6) digital device, and 7) sensors amounts to mere data gathering. The recitation of the 8) step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” amounts to insignificant application (see: MPEP 2106.05(g)).
Lastly, the 4) patient status tracking algorithm generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory, 3) an interface, 4) a patient status tracking algorithm, 5) a server, 6) a digital device, 7) sensors, and 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” to perform the claimed steps amounts to no more than insignificant extra-solution activity, extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a technical environment, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain methods of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(d), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 3) interface, 6) digital device, and 7) sensors in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following represents an example that courts have identified as extra-solution activity/pre-solution activity. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the digital device in combination with the sensors and interface to obtain patient information, which is then utilized to calculate patient progress which is generated on a dashboard.
Additionally, the current invention generates a dashboard utilizing 1) a processor, 2) a memory, and 5) a server, thus the processor, memory and server are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the current invention generally links the abstract idea to a particular technological environment by reciting 4) a patient status tracking algorithm. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to a patient status tracking algorithm, because limiting application of the abstract idea to an algorithm is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Lastly, the current invention includes WURC activity in the form of 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient”. The following represents an example that courts have 
Mere instructions to apply an exception using a generic computer component, WURC activity, generally linking to a technical environment, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0164998 to Scherpbier et al.
As per claim 1, Scherpbier et al. teaches a patient coordination system, comprising:
--a processor; (see: server 20 of FIG. 1 where there is a tracking processor)
--a memory communicatively coupled with the processor; (see: server 20 of FIG. 1. Servers have memory)
--an interface, communicatively coupled with the processor, capable of receiving status information of a plurality of patients of a hospital; (see: FIG. 1 and paragraph [0016] where there is an interface that helps receive information) and
--a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, (see: paragraphs [0014] and [0015] where there is an executable application that comprises machine readable instructions) capable of:
--receiving configuration of a hospital; (see: paragraphs [0027] – [0028] where configuration processor enables incorporation of hospital buildings and facilities and floor plans and wire frames. Thus, a configuration of a hospital (floor plan) is being received)
--determining a hospital model based upon the configuration; (see: paragraph [0027] where there is a 3d representation of building. This 3d representation is the model)
--receiving location of each patient within the hospital; (see: paragraph [0022] where location information is received for each patient using detectors and RFID tags)
--receiving a course through hospital for each patient; (see: paragraph [0025] and paragraph [0029] where there are workers’ workflows. Window 314 enables a user to initiate placing of orders for treatment. A course through hospital (workflow information including treatment) for each patient is being received)
--receiving status for each patient from at least one of independently run hospital services and sensors associated with the patient; (see: paragraph [0030] where the therapist is finished with a patient and marks the treatment as “complete”. Also see: paragraph [0042] where department (ED) (independently run service) enters data informing processor that a patient was seen by the physician and updates the status of the patient)
--determining progress of each patient through the corresponding course; (see: paragraph [0022] where the data the location of the patient indicates progress through the treatment and it is being determined) and
--generating a dashboard showing the hospital model with spatial indication of the progress for each patient (see: paragraph [0027] where there is an image window 317. 317 indicates the position of a patient in a particular treatment unit. The indicated location is a spatial indication of the progress for the patient in relation to the different units that he/she must go through).

As per claim 2, Scherpbier et al. teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches a digital device for receiving and displaying the dashboard display (see: paragraph [0020] where there are client devices that display this location workflow and location information).

As per claim 3, Scherpbier et al. teaches the system of claim 2, see discussion of claim 2. Scherpbier et al. in one embodiment teaches the digital device being selected from the group including: a fixed terminal at patient bedside, a nursing station, a computer on wheels (COW), a tablet, a personal digital assistant, a smartwatch, and a smartphone (see: paragraph [0034] where there is a PDA that is being used as a digital device).

As per claim 4, Scherpbier et al. teaches the system of claim 2, see discussion of claim 2. Scherpbier et al. further teaches wherein the dashboard displays is viewed by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).

As per claim 7, Scherpbier et al. teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches the status information comprising one or more of (a) status of one or more of the actions, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient (see: paragraph [0030] where there is at least a) and e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).

As per claim 10, Scherpbier et al. teaches a patient coordination method, comprising:
--receiving, within a server, configuration of a hospital; (see: paragraphs [0027] – [0028] where configuration processor enables incorporation of hospital buildings and facilities and floor plans and wire frames. Thus, a configuration of a hospital (floor plan) is being received)
--determine a hospital model based upon the configuration; (see: paragraph [0027] where there is a 3d representation of building. This 3d representation is the model)
--receiving location of each patient within the hospital; (see: paragraph [0022] where location information is received for each patient using detectors and RFID tags)
--receiving a course through hospital for each patient; (see: paragraph [0025] and paragraph [0029] where there are workers’ workflows. Window 314 enables a user to initiate placing of orders for treatment. A course through hospital (workflow information including treatment) for each patient is being received)
--receiving status for each patient from independently run hospital services; (see: paragraph [0030] where the therapist is finished with a patient and marks the treatment as “complete”. Also see: paragraph [0042] where department (ED) (independently run service) enters data informing processor that a patient was seen by the physician and updates the status of the patient)
--determining progress of each patient through the corresponding course; (see: paragraph [0022] where the data the location of the patient indicates progress through the treatment and it is being determined) and
--generating a dashboard showing the hospital model with spatial indication of the progress for each patient (see: paragraph [0027] where there is an image window 317. 317 indicates the position of a patient in a particular treatment unit. The indicated location is a spatial indication of the progress for the patient in relation to the different units that he/she must go through).

As per claim 13, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the status information comprising one or more of (a) status of one or more of the actions, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient, (f) end-of-life and hospice decisions and/or information, (h) ethics information and/or decisions and (i) economic information (see: paragraph [0030] where there is at least a) and e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).

As per claim 14, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on a digital device (see: paragraph [0020] where there are client devices that display this location workflow and location information).

As per claim 15, Scherpbier et al. teaches the method of claim 14, see discussion of claim 14. Scherpbier et al. further teaches wherein the digital device is a mobile device (see: paragraph [0030] where there is a mobile processing display device that may be used to display an image).

As per claim 16, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on a mobile device for viewing by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).

As per claim 17, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraph [0030] where the workflow for the therapist is updated based on the status of the patient being reported as “not in his room”. The patient is skipped for now and a next patient is proceeded to).

As per claim 18, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and an physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0164998 to Scherpbier et al. as applied to claims 1 and 10, in view of U.S. 2012/0296671 to Simons-Nikolova et al.
As per claim 5, Scherpbier et al. teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. may not further, specifically teach the patient status tracking algorithm further capable of:
1) --determining discharge criteria for each patient;
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; and
3) --displaying the discharge readiness of each patient spatially within the dashboard.

Simons-Nikolova et al. teaches:
1) --determining discharge criteria for each patient; (see: paragraph [0040] where discharge criteria is identified using a self-learning algorithm)
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; (see: paragraph [0031] and [0046] where a discharge decision is determined in the form of if the patient is ready for discharge or not) and
3) --displaying the discharge readiness of each patient spatially within the dashboard (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine discharge criteria for each patient, 2) determine discharge readiness of each patient based upon the status and the discharge criteria, and 3) display the discharge readiness of each patient spatially within the dashboard as taught by Simons-Nikolova et al. in the system as taught by Scherpbier et al. with the motivation(s) of performing the task of providing discharge instructions to effectively ensure continuity of care from the hospital care team (see: paragraphs [0004] – [0005] of Simons-Nikolova et al.) because Scherpbier et al. already teaches a workflow for a discharge patient process (see: paragraph [0026] of Scherpbier).

As per claim 6, Scherpbier et al. and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. may not further, specifically teach the patient status tracking algorithm further capable of automatically updating the discharge readiness within the dashboard as the status of the patient changes.
Simons-Nikolova et al. further teaches the patient status tracking algorithm further capable of automatically updating the discharge readiness within the dashboard as the status of the patient changes (see: paragraph [0047] where the system can perform an automated discharge criteria check).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

As per claim 8, Scherpbier et al. and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the patient status tracking algorithm further capable of updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraphs [0037] – [0039] where the statuses of each patient are taken into account and scheduled tasks are updated for the workflow based on the task urgency. The task urgency is based on the level of the task).

As per claim 9, Scherpbier et al. and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and an physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).

As per claim 11, Scherpbier et al. teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. may not further, specifically teach:
1) --determining discharge criteria for each patient;
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; and
3) --displaying the discharge readiness of each patient spatially within the dashboard.

Simons-Nikolova et al. teaches:
1) --determining discharge criteria for each patient; (see: paragraph [0040] where discharge criteria is identified using a self-learning algorithm)
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; (see: paragraph [0031] and [0046] where a discharge decision is determined in the form of if the patient is ready for discharge or not) and
3) --displaying the discharge readiness of each patient spatially within the dashboard (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
1) determine discharge criteria for each patient, 2) determine discharge readiness of each patient based upon the status and the discharge criteria, and 3) display the discharge readiness of each patient spatially within the dashboard as taught by Simons-Nikolova et al. in the method as taught by Scherpbier et al. with the motivation(s) of performing the task of providing discharge instructions to effectively ensure continuity of care from the hospital care team (see: paragraphs [0004] – [0005] of Simons-Nikolova et al.) because Scherpbier et al. already teaches a workflow for a discharge patient process (see: paragraph [0026] of Scherpbier).

As per claim 12, Scherpbier et al. and Simons-Nikolova et al. in combination teaches the method of claim 11, see discussion of claim 11. Scherpbier et al. may not further, specifically teach automatically updating the discharge readiness within the dashboard as the status of the patient changes.
Simons-Nikolova et al. further teaches automatically updating the discharge readiness within the dashboard as the status of the patient changes (see: paragraph [0047] where the system can perform an automated discharge criteria check).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Rachel L. Porter/Primary Examiner, Art Unit 3626